 



EXHIBIT 10.01
SILICON IMAGE, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)
The Participant has been granted an award of Restricted Stock Units (the “Award”
or “RSUs”) pursuant to the Silicon Image, Inc. 1999 Equity Incentive Plan, as
amended to the Grant Date (the “Plan”), each of which represents the right to
receive on the applicable Vesting Date one (1) Share, as follows:

                 
Participant:
          Employee ID:    
 
               
 
               
Grant Date:
          Grant No.:    
 
               
 
                Number of RSUs:                       , subject to adjustment as
provided by the Award Agreement.    
 
                Vesting Schedule:   Subject to Participant’s continued service
to the Company or a Parent or Subsidiary of the Company through the applicable
“Vesting Date”, RSUs shall vest, if at all, and become “Vested RSUs” on each
applicable Vesting Date, as set forth in Exhibit A attached hereto, and on the
terms and conditions of which are incorporated herein.    

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the Award
Agreement, both of which are made a part of this document. Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Award Agreement or the Plan. The Participant acknowledges that copies of
the Plan, the Award Agreement and the prospectus for the Plan are available on
the Company’s internal web site and may be viewed and printed by the Participant
for attachment to the Participant’s copy of this Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and the Award Agreement, and hereby accepts the Award subject to all of
their terms and conditions.

                  SILICON IMAGE, INC.       PARTICIPANT    
 
               
By:
               
 
               
 
          Signature    
Its:
               
 
               
 
          Date    
Address:
  1060 E. Arques Avenue            
 
               
 
  Sunnyvale, CA 94085, USA       Address    
 
               
 
               

ATTACHMENTS:   1999 Equity Incentive Plan, as amended to the Grant Date; Award
Agreement and Plan Prospectus

 



--------------------------------------------------------------------------------



 



SILICON IMAGE, INC.
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)
     Silicon Image, Inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Notice”) to which this Restricted Stock
Units Agreement (the “Award Agreement”) is attached an award consisting of
Restricted Stock Units (the “Award” or “RSUs”) subject to the terms and
conditions set forth in the Notice and this Award Agreement. The Award has been
granted pursuant to the Silicon Image, Inc. 1999 Equity Incentive Plan (the
“Plan”), as amended to the Grant Date, the provisions of which are incorporated
herein by reference. By signing the Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Notice, this Award Agreement, the Plan and a prospectus for the Plan (the “Plan
Prospectus”) in the form most recently prepared in connection with the
registration with the Securities and Exchange Commission of Shares issuable
pursuant to the Plan, (b) accepts the Award subject to all of the terms and
conditions of the Notice, this Award Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee (the “Committee”) or by the Company’s Board of Directors
(the “Board”) acting as the Committee (upon any questions arising under the
Notice, this Award Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Award Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Notice, this Award
Agreement and the Plan shall be determined by the Committee or by the Board
acting as the Committee. All determinations by the Committee or the Board shall
be final and binding upon all persons having an interest in the Award. Any
officer of the Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided that
such officer has apparent authority with respect to such matter, right,
obligation, or election.
     3. The Award.
          3.1 Grant of RSUs. On the Grant Date, the Participant shall acquire,
subject to the provisions of this Award Agreement, the Number of RSUs set forth
in the Notice, subject to adjustment as provided in section 2.2 of the Plan.
Each RSU represents a right to receive on a date determined in accordance with
the Notice and this Award Agreement one (1) Share.

1



--------------------------------------------------------------------------------



 



          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the RSUs or Shares issued upon settlement of the RSUs,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to the Company (or any Parent or Subsidiary) or
for its benefit. Notwithstanding the foregoing, if required by applicable
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to the Company (or any Parent or Subsidiary) or for
its benefit having a value not less than the par value of the Shares issued upon
settlement of the RSUs. The Participant may also be subject to, where
applicable, the methods of payment required by the Plan.
     4. Vesting of RSUs.
          Except as otherwise provided by this section, the RSUs shall vest and
become Vested RSUs as provided in the Notice. In the event that a Vesting Date
as provided in the Notice (an “Original Vesting Date”) would occur on a date on
which a sale by the Participant of the Shares to be issued in settlement of the
RSUs becoming Vested RSUs on such Original Vesting Date would violate the
Company’s written policy pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by directors, officers, employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities (the “Insider Trading Policy”), such
Vesting Date, in the discretion of the Company, may be deferred until the first
to occur of (a) the next business day on which a sale by the Participant of such
Shares would not violate the Insider Trading Policy or (b) the later of (i) the
last day of the calendar year in which the Original Vesting Date occurred or
(ii) the last day of the Company’s taxable year in which the Original Vesting
Date occurred.
     5. Company Reacquisition Right.
          In the event that the Participant’s service Terminates for any reason
or no reason, with or without Cause, the Participant shall forfeit and the
Company shall automatically reacquire all RSUs which are not, as of the time of
such Termination, Vested RSUs, and the Participant shall not be entitled to any
payment therefor.
     6. Settlement of the Award.
          6.1 Issuance of Shares. Subject to the provisions of section 6.3
below, the Company shall issue to the Participant on the Vesting Date with
respect to each Vested RSU to be settled on such date one (1) Share. Shares
issued in settlement of Vested RSUs shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to section
6.3, section 7 or the Company’s Insider Trading Policy.
          6.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with a broker selected by the Company and
with which the Participant has an account relationship any or all Shares
acquired by the Participant pursuant to the settlement of the Vested RSUs.
Except as provided by the preceding sentence, a certificate for the Shares as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

2



--------------------------------------------------------------------------------



 



          6.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of Shares upon settlement of the Vested RSUs
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance of any Shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such Shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Vested RSUs, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
          6.4 Fractional Shares. The Company shall not be required to issue
fractional Shares upon the settlement of the Award.
     7. Tax Withholding.
          7.1 In General. At the time the Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Shares in settlement thereof. Alternatively, or in addition, if permissible
under applicable law, the Company may require the Participant to satisfy such
tax withholding obligations through either or both of the methods described in
sections 7.2 and 7.3 below. The Company shall have no obligation to process the
settlement of the Award or to deliver Shares until the tax withholding
obligations as described in this section have been satisfied by the Participant.
          7.2 Assignment of Sale Proceeds. Subject to compliance with applicable
law and the Company’s Insider Trading Policy, the Company may, in its
discretion, require the Participant to satisfy all or any portion of the tax
withholding obligations in accordance with procedures established by the Company
providing for delivery by the Participant to the Company or a broker approved by
the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the Shares being acquired upon settlement of
Vested RSUs.
          7.3 Withholding in Shares. The Company may, in its discretion, require
the Participant to satisfy all or any portion of the tax withholding obligations
by deducting from the Shares otherwise deliverable to the Participant in
settlement of the Vested RSUs a number of whole Shares having a Fair Market
Value, as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.

3



--------------------------------------------------------------------------------



 



     8. Compliance with Laws and Regulations
          The vesting of the Award and the issuance and transfer of the Shares
shall be subject to compliance by the Company and Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange or market system on which the
Company’s common stock may be listed at the time of such issuance or transfer.
The Participant understands that the Company is under no obligation to register
or qualify the Shares with the SEC, any state securities commission or any stock
exchange or market system to effect such compliance.
     9. Rights as a Stockholder or Employee.
          The Participant shall have no rights as a stockholder with respect to
any Shares which may be issued in settlement of this Award until the date of the
issuance of such Shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such Shares are issued, except as provided
in section 2.2 of the Plan. If the Participant is an employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company or a Parent or Subsidiary and
the Participant, the Participant’s employment is “at will” and is for no
specified term. Nothing in this Award Agreement shall confer upon the
Participant any right to continue in service or interfere in any way with any
right of the Company or any Parent or Subsidiary to Terminate the Participant’s
service at any time.
     10. Legends.
          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Shares issued pursuant to this Award Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing Shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
section.
     11. Miscellaneous Provisions.
          11.1 Termination or Amendment. The Board may terminate or amend the
Plan or this Award Agreement at any time; provided, however, that except as
provided in section 19 of the Plan in connection with a corporate transaction,
no such termination or amendment may adversely affect the Participant’s rights
under this Award Agreement without the consent of the Participant unless such
termination or amendment is necessary to comply with applicable law or
government regulation. No amendment or addition to this Award Agreement shall be
effective unless in writing.
          11.2 Nontransferability of the Award. Prior the issuance of Shares on
the applicable Vesting Date, neither this Award nor any RSUs subject to the
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the

4



--------------------------------------------------------------------------------



 



Award shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative.
          11.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Award Agreement.
          11.4 Binding Effect. This Award Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          11.5 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Award Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery, electronic delivery at the e-mail address,
if any, provided for the Participant by the Company or a Parent or Subsidiary,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Notice or at such other address as such
party may designate in writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Notice, this Award
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Notice to the Company or to such third party involved in administering the Plan
as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read section 11.5(a) of this Award Agreement and
consents to the electronic delivery of the Plan documents and Notice, as
described in section 11.5(a). The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in section 11.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant

5



--------------------------------------------------------------------------------



 



understands that he or she is not required to consent to electronic delivery of
documents described in section 11.5(a).
          11.6 Integrated Agreement. The Plan is incorporated herein by
reference. The Notice, this Award Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
between the Participant and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Notice and the Award
Agreement shall survive any settlement of the Award and shall remain in full
force and effect.
          11.7 Applicable Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of California as such laws
are applied to agreements between California residents entered into and to be
performed entirely within the State of California.
          11.8 Interpretation. Any dispute regarding the interpretation of this
Award Agreement shall be submitted by Participant or the Company to the
Compensation Committee for review. The resolution of such a dispute by the
Committee shall be final and binding on the Company and Participant.
          11.9 Counterparts. The Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

6